                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 DANIEL JONES,

          Plaintiff,                                                 ORDER
    v.
                                                                  19-cv-221-wmc
 OFFICER HALVORSON, et al.,

          Defendants.


         Pro se plaintiff Daniel D. Jones, brings this action under 42 U.S.C. § 1983 against

multiple officials employed by the City of Beloit. On September 25, 2019, the court issued an

order giving Jones until October 9, 2019, to submit proof of service or show good cause why

he had not affected service on defendants within the 90-day statutory time limit. (Dkt. #9.)

The court warned Jones that his failure to submit the proof of service by that deadline would

cause the court to dismiss this case without prejudice under Federal Rule of Civil Procedure

4(m). That deadline has passed, and Jones has not filed proof of service or communicated with

the court in any manner suggesting that he intends to do so. Accordingly, the court is now

dismissing this case.




                                           ORDER

         IT IS ORDERED that this case is DISMISSED without prejudice under Federal Rule

of Civil Procedure 4(m).

         Entered this 21st day of October, 2019.

                                            BY THE COURT:
                                            /s/
                                            WILLIAM M. CONLEY
                                            District Judge
